DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         






                     NO. 12-05-00045-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


LENEAL BOOTY,                                              §     APPEAL FROM THE 241ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion for leave to dismiss this appeal.  The motion is signed by
Appellant and his counsel.  No decision having been delivered by this Court, the motion is granted,
and the appeal is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered March 23, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.







(DO NOT PUBLISH)